Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *962thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the' United States, viz: Whether the rights of the defendant under the Fifth, Sixth and Fourteenth Amendments were denied. Defendant argued that certain statements were elicited from her by the arresting officers without administering the requisite warnings. (Miranda v. Arizona, 384 U. S. 436.) Defendant also argued that a subsequent, interrogation at the police station was improper because she was questioned in the absence of her counsel, who was present in the police station a part of the time, and because at the time of her arrest she had indicated a desire to say nothing more. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 31 N Y 2d 800.]